DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3–13 each recite the transitional phrase “is constituted” or “constituting.”  The claims are indefinite because it is unclear if these transitional phrases are open-ended or closed.  See MPEP 2111.03.  The Examiner suggests amending the claims to use the open-ended transitional phrase “comprising” or the closed transitional phrase “consisting of.”
Claims 2 and 14–17 are indefinite because they depend from claims 1 or 9.




Additionally, claims 3 and 11 recite:
3.  The cleaning filter of claim 1, wherein the filter media is constituted with a resin fiber of a mean fiber diameter of 4.0 µm to 15.0 µm.  Emphasis added.

11.  The cleaning filter of claim 9, wherein the filter media is constituted with a resin fiber of a mean fiber diameter of 4.0 µm to 15.0 µm.  Emphasis added.

Claims 3 and 11 are indefinite, because claims 1 and 9 indicate that the filter media is constituted with a resin fiber.  Therefore, it is unclear if the resin fiber of the filter media described in claims 3 and 11 is the same as the resin fiber of the filter media described in claims 1 and 9.
To overcome the rejection, claims 3 and 11 could be amended to read:
3.  The air cleaning filter of claim 1, wherein the  mean fiber diameter of the resin fiber of the filter media is 

11.  The air cleaner of claim 9, wherein the mean fiber diameter of the resin fiber of the filter media is 

Claim 6 recites:
6.  The cleaning filter of claim 1, wherein the supporting member is constituted with a resin fiber, and the resin fiber is constituted with a long fiber.  Emphaiss added.

Claim 6 is indefinite because “long” is relative terminology, for which the disclosure does not define and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).  To overcome this rejection, the Examiner suggests deleting the last limitation from the claim.
Claim 7 recites:
7.  The air cleaning filter of claim 1, wherein the resin fiber constituting the supporting member includes at least one inflection point on an outer circumference of a cross section.  Emphasis added.

Claim 7 is indefinite because “the resin fiber constituting the supporting member” lacks antecedent basis.  The resin fiber of the supporting member is introduced in claim 6, rather than claim 1.  To overcome this rejection, claim 7 could be amended to depend from claim 6.
Claim 17 recites:
17.  The air cleaner of claim 15, wherein the high voltage electrode comprises any one electrode among a wire-shaped electrode, a needle-shaped electrode, and a saw-toothed electrode.  Emphasis added.

Claim 17 is indefinite because the italicized language is a Markush group written using the open-ended transitional phrase “comprises” rather than closed language.  See MPEP 2173.05(h) (“If a Markush grouping requires a material selected from an open list of alternatives…the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim”).  To overcome the rejection, claim 17 could be rewritten as:

17.  The air cleaner of claim 15, wherein the high voltage electrode comprises any one electrode selected from the group consisting of a wire-shaped electrode, a needle-shaped electrode, and a saw-toothed electrode.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarevic et al., US 2011/0209619 A1.
Regarding claim 1, Lazarevic teaches a filter medium (corresponding to the claimed “air cleaning filter”) which can be used to filter air.  See Lazarevic Fig. 1a, [0057], [0062].  The filter medium comprises a microfiber layer 2 (the “filter media”) and a carrier layer 1 (the “supporting member”).  Id.  The combined structure of the microfiber layer 2 and the carrier layer 1 corresponds to the “non-woven fiber for filter.”  
The microfiber layer 2 comprises second fibers (the “resin fiber”).  See Lazarevic [0057].  The second fibers are manufactured from a resin material, because they are melt blown fibers that can be manufactured from polypropylene.  Id. at [0007], [0014].
The second fibers have a mean diameter ranging from 1 to 15 µm.  See Lazarevic [0017].  The prior art range of 1 to 15 µm overlaps with the claimed range of 3.6 to 16.5 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  
The microfiber layer 2 also has a ratio of weight per unit area to the mean fiber diameter ranging from 6.66 x 105 g/m3 to 20 x 106 g/m3.  This is because the microfiber layer has a surface weight ranging from 1 to 20 g/m2, while the mean diameter of the second fibers in the microfiber layer ranges from 1 to 15 µm (1 x 10-6 to 15 x 10-6 m).  The prior art range of 6.66 x 105 g/m3 to 20 x 106 g/m3 overlaps with the claimed range of 10 x 106 g/m3 to 20 x 106 g/m3, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).

    PNG
    media_image1.png
    544
    867
    media_image1.png
    Greyscale


Regarding claim 3, the second fibers in Lazarevic have a mean diameter in the range of 1 to 15 µm.  See Lazarevic [0017].  This overlaps with the claimed range of 4.0 to 15.0 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 4, the second fibers in Lazarevic have at least one inflection point on an outer circumference of a cross section, which are the bends that are formed in the second fibers.  This is seen in the annotated version of Fig. 2a below:

    PNG
    media_image2.png
    992
    1182
    media_image2.png
    Greyscale


Regarding claim 6, the carrier layer 1 comprises first fibers (the “resin fiber”).  See Lazarevic [0007].  These fibers are manufactured from resin because they can be made of polypropylene.  Id. at [0014].  The first fibers are long because they are endless.  Id. at [0007].
Regarding claim 7, the first fibers in Lazarevic have at least one inflection point on an outer circumference of a cross section, which are the bends that are formed in the first fibers.  This is seen in the annotated version of Fig. 2a below:

    PNG
    media_image3.png
    991
    1065
    media_image3.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarevic et al., US 2011/0209619 A1, optionally in view of Walls et al., US 2011/0174158 A1.
Claim 2 requires for the filter of claim 1, the thickness of a cross section of the filter media ranges from 0.4 to 1.5 mm at a thinnest area of the filter media.
Lazarevic fails to disclose the thickness of the microfiber layer 2.  But the reference says that the cover layer 1 has a thickness ranging from 0.6 to 2.0 mm.  See Lazarevic [0021].  Also, Fig. 2a illustrates a scale drawing of the filter medium, because it shows a scanning electron microscope view of the filter medium.  Id. at [0041].  The Examiner measured the filter medium in Fig. 2a, and found the cover layer 1 occupying around 3/4 of the thickness of the filter medium with the microfiber layer 2 accounting for the remaining 1/4.  

    PNG
    media_image4.png
    757
    824
    media_image4.png
    Greyscale

With these proportions, the microfiber layer 2 has a thickness ranging from 0.2 to 0.66 mm, because the cover layer 1 has a thickness ranging from 0.6 to 2.0 mm.  The prior art range of 0.2 to 0.66 mm overlaps with the claimed range of 0.4 to 1.5 mm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  Additionally, the thickness of the microfiber layer 2 is close enough to the claimed range to establish a prima facie case of obviousness.  Id.  The thickness of the microfiber layer 2 is within the same order of magnitude as the thickness of the filter media described in claim 2.  Therefore, a person of ordinary skill in the art would expect the microfiber layer 2 to perform in substantially the same way as the filter media described in claim 2.
Furthermore, it would have been obvious to use routine experimentation to determine the optimal thickness of the microfiber layer 2.  See MPEP 2144.05(II).  The thickness of a filter material is a result effective variable because it impacts pressure drop.  See Walls [0096].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of 0.4 mm to 1.5 mm (400 to 1,500 µm) because Walls discloses a nanofiber filter mat with a thickness up to 500 µm.  Id. at [0115].
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarevic et al., US 2011/0209619 A1 in view of Bond et al., US 2005/0227564 A1.
Claim 5 requires for the device of claim 1, the resin fiber constituting the filter media is a polypropylene fiber having a cross-shaped cross section.
The second fibers in Lazarevic are manufactured from polypropylene.  See Lazarevic [0014].
Lazarevic differs from claim 5 because it fails to disclose the second fibers having a cross-shaped cross section. 
But in the analogous art of non-woven air filter materials, Bond discloses shaped fibers that are used to manufacture fibrous fabric materials.  See Bond [0008], [0078].  The fibers can have a variety of cross-sectional shapes, including the shape of a cross.  Id. at Fig. 3B.  The fibers can be manufactured from polypropylene.  Id. at [0026].  The fibers can also have a diameter ranging from 3 to 200 µm, and the fibrous materials that incorporate the fibers can have a basis weight ranging from 3 to 150 g/m2.  Id. at [0007], [0038].

    PNG
    media_image5.png
    373
    561
    media_image5.png
    Greyscale

The shaped fibers in Bond are beneficial because they can be incorporated into a fibrous fabric material, to increase its strength while reducing the cost of manufacture.  See Bond [0005], [0008].  It would have been obvious to incorporate the cross-shaped fibers of Bond with the microfiber layer 2 of Lazarevic to improve strength and reduce cost.
Claim 8 requires for the filter of claim 7, the resin fiber of the supporting member is a polypropylene fiber having a cross-shaped cross section.
In Lazarevic, the first fibers are made of polypropylene.  See Lazarevic [0014].  The first fibers are bicomponent fibers.  Id. at [0007].
Lazarevic differs from claim 8 because it fails to disclose the first fibers having a cross-shaped cross section. 
But in the analogous art of non-woven air filter materials, Bond discloses shaped fibers that are used to manufacture fibrous fabric materials.  See Bond [0008], [0078].  The fibers can have a variety of cross-sectional shapes, including the shape of a cross.  Id. at Fig. 3B.  The fibers can be manufactured from polypropylene.  Id. at [0026].  The fibers can have a bicomponent configuration.  Id. at [0007].

    PNG
    media_image5.png
    373
    561
    media_image5.png
    Greyscale

The shaped fibers in Bond are beneficial because they can be incorporated into a fibrous fabric material, to increase its strength while reducing the cost of manufacture.  See Bond [0005], [0008].  It would have been obvious to incorporate the cross-shaped fibers of Bond with the carrier layer 1 of Lazarevic to improve strength and reduce cost.
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarevic et al., US 2011/0209619 A1 in view of Kuwada et al., US 2013/0074459 A1.
Regarding claim 9, Lazarevic teaches a filter medium (corresponding to the claimed “air cleaning filter”) which can be used to filter air.  See Lazarevic Fig. 1a, [0057], [0062].  The filter medium comprises a microfiber layer 2 (the “filter media”) and a carrier layer 1 (the “supporting member”).  Id.  The combined structure of the microfiber layer 2 and the carrier layer 1 corresponds to the “non-woven fiber for filter.”  
The microfiber layer 2 comprises second fibers (the “resin fiber”).  See Lazarevic [0057].  The second fibers are manufactured from a resin material, because they are melt blown fibers that can be manufactured from polypropylene.  Id. at [0007], [0014].
The second fibers have a mean diameter ranging from 1 to 15 µm.  See Lazarevic [0017].  The prior art range of 1 to 15 µm overlaps with the claimed range of 3.6 to 16.5 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  
The microfiber layer 2 also has a ratio of weight per unit area to the mean fiber diameter ranging from 6.66 x 105 g/m3 to 20 x 106 g/m3.  This is because the microfiber layer has a surface weight ranging from 1 to 20 g/m2, while the mean diameter of the second fibers in the microfiber layer ranges from 1 to 15 µm (1 x 10-6 to 15 x 10-6 m).  The prior art range of 6.66 x 105 g/m3 to 20 x 106 g/m3 overlaps with the claimed range of 10 x 106 g/m3 to 20 x 106 g/m3, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).

    PNG
    media_image1.png
    544
    867
    media_image1.png
    Greyscale


Lazarevic differs from claim 9 because it fails to disclose a fan configured to generate a flow of air to the filter medium.
But the filter medium in Lazarevic can be used to filter air that is supplied to the interior of a motor vehicle.  
In the analogous art of air filtration, Kuwada discloses an air-conditioner for a vehicle comprising a blower 20 that pulls air through a filter 21, so that incoming air is filtered before it is introduced into the interior of the vehicle.  See Kuwada Fig. 2, [0024].  
When Lazarevic’s filter medium is used to filter air that is supplied to the interior of a motor vehicle, it would have been obvious for the motor vehicle to have a fan configured to generate a flow of air through the filter medium, because blowers are conventionally used for this purpose.
Regarding claim 11, the second fibers in Lazarevic have a mean diameter in the range of 1 to 15 µm.  See Lazarevic [0017].  This overlaps with the claimed range of 4.0 to 15.0 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 12, the second fibers in Lazarevic have at least one inflection point on an outer circumference of a cross section, which are the bends that are formed in the second fibers.  This is seen in the annotated version of Fig. 2a below:

    PNG
    media_image2.png
    992
    1182
    media_image2.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarevic et al., US 2011/0209619 A1 in view of Kuwada et al., US 2013/0074459 A1, optionally in view of Walls et al., US 2011/0174158 A1.
Claim 10 requires for the filter of claim 9, the thickness of a cross section of the filter media ranges from 0.4 to 1.5 mm at a thinnest area of the filter media.
Lazarevic fails to disclose the thickness of the microfiber layer 2.  But the reference says that the cover layer 1 has a thickness ranging from 0.6 to 2.0 mm.  See Lazarevic [0021].  Also, Fig. 2a illustrates a scale drawing of the filter medium, because it shows a scanning electron microscope view of the filter medium.  Id. at [0041].  The Examiner measured the filter medium in Fig. 2a, and found the cover layer 1 occupying around 3/4 of the thickness of the filter medium with the microfiber layer 2 accounting for the remaining 1/4.  

    PNG
    media_image4.png
    757
    824
    media_image4.png
    Greyscale

With these proportions, the microfiber layer 2 has a thickness ranging from 0.2 to 0.66 mm, because the cover layer 1 has a thickness ranging from 0.6 to 2.0 mm.  The prior art range of 0.2 to 0.66 mm overlaps with the claimed range of 0.4 to 1.5 mm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  Additionally, the thickness of the microfiber layer 2 is close enough to the claimed range to establish a prima facie case of obviousness.  Id.  The thickness of the microfiber layer 2 is within the same order of magnitude as the thickness of the filter media described in claim 10.  Therefore, a person of ordinary skill in the art would expect the microfiber layer 2 to perform in substantially the same way as the filter media described in claim 2.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarevic et al., US 2011/0209619 A1 in view of Kuwada et al., US 2013/0074459 A1 in further view of Bond et al., US 2005/0227564 A1.
Claim 13 requires for the device of claim 9, the resin fiber constituting the filter media is a polypropylene fiber having a cross-shaped cross section.
The second fibers in Lazarevic are manufactured from polypropylene.  See Lazarevic [0014].
Lazarevic differs from claim 13 because it fails to disclose the second fibers having a cross-shaped cross section. 
But in the analogous art of non-woven air filter materials, Bond discloses shaped fibers that are used to manufacture fibrous fabric materials.  See Bond [0008], [0078].  The fibers can have a variety of cross-sectional shapes, including the shape of a cross.  Id. at Fig. 3B.  The fibers can be manufactured from polypropylene.  Id. at [0026].  The fibers can also have a diameter ranging from 3 to 200 µm, and the fibrous materials that incorporate the fibers can have a basis weight ranging from 3 to 150 g/m2.  Id. at [0007], [0038].

    PNG
    media_image5.png
    373
    561
    media_image5.png
    Greyscale


The shaped fibers in Bond are beneficial because they can be incorporated into a fibrous fabric material, to increase its strength while reducing the cost of manufacture.  See Bond [0005], [0008].  It would have been obvious to incorporate the cross-shaped fibers of Bond with the microfiber layer 2 of Lazarevic to improve strength and reduce cost.
Claims 9, 11, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coppom et al., US 2005/0109204 A1 in view of Lazarevic et al., US 2011/0209619 A1.
Regarding claim 9, Coppom discloses an air filtration system (corresponding to the claimed “air cleaner”).  See Coppom Fig. 1, [0027].  The filtration system comprises a filter media 111 which mechanically and electronically captures particles from the air being filtered.  Id. at Fig. 1, [0034].  The filtration system also comprises a blower 119 (the “fan”) configured to generate a flow of air to the filter media 111.  Id. at Fig. 1, [0028].

    PNG
    media_image6.png
    985
    1346
    media_image6.png
    Greyscale


Coppom differs from claim 9, because it fails to disclose that the filter media 111 comprises the structure of the “air cleaning filter” described in the claim.
But, the filtration system is used in a wide variety of applications, such as automobiles and homes, to remove dust and other contaminants from air.  See Coppom [0004].  The filter media 111 is a fibrous material that mechanically and electronically captures particles from the air.  Id. at [0034].  The filter media 111 can be made from a variety of fibrous products, including electret materials.  Id. at [0040].  
In the analogous art of air filtration, Lazarevic discloses a filter medium (corresponding to the claimed “air cleaning filter”) which can be used to filter air.  See Lazarevic Fig. 1a, [0057], [0062].  The filter medium comprises a microfiber layer 2 (the “filter media”) and a carrier layer 1 (the “supporting member”).  Id.  The combined structure of the microfiber layer 2 and the carrier layer 1 corresponds to the “non-woven fiber for filter.”  
The microfiber layer 2 comprises second fibers (the “resin fiber”).  See Lazarevic [0057].  The second fibers are manufactured from a resin material, because they are melt blown fibers that can be manufactured from polypropylene.  Id. at [0007], [0014].
The second fibers have a mean diameter ranging from 1 to 15 µm.  See Lazarevic [0017].  The prior art range of 1 to 15 µm overlaps with the claimed range of 3.6 to 16.5 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  
The microfiber layer 2 also has a ratio of weight per unit area to the mean fiber diameter ranging from 6.66 x 105 g/m3 to 20 x 106 g/m3.  This is because the microfiber layer has a surface weight ranging from 1 to 20 g/m2, while the mean diameter of the second fibers in the microfiber layer ranges from 1 to 15 µm (1 x 10-6 to 15 x 10-6 m).  The prior art range of 6.66 x 105 g/m3 to 20 x 106 g/m3 overlaps with the claimed range of 10 x 106 g/m3 to 20 x 106 g/m3, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).

    PNG
    media_image1.png
    544
    867
    media_image1.png
    Greyscale

The filter medium in Lazarevic is beneficial because it has high dust storage capacity while presenting high separation capacity and relatively low pressure drop.  See Lazarevic [0004].  It would have been obvious to use Lazarevic’s filter medium as the filter media 111 in Coppom to provide these benefits.
Additionally, it would have been obvious to use Lazarevic’s filter medium as the filter media 111 in Coppom, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.  Here, the filter media 111 in Coppom is used to remove particulate matter from air that circulates in a home or automobile.  See Coppom [0004].  The filter media 111 uses mechanical and electronic mechanisms for this purpose.  Id. at [0034].  The filter media 111 can be made from a variety of materials including electrets.  Id. at [0040].  A person of ordinary skill in the art would have had a reasonable expectation of success using Lazarevic’s filter medium as the filter media 111.  This is because Lazarevic’s filter medium has electret properties, and is used to remove particulate matter from air that circulates in a motor vehicle, using mechanical and electrostatic separation.  See Lazarevic [0032], [0034].  
Regarding claim 11, the second fibers in Lazarevic have a mean diameter in the range of 1 to 15 µm.  See Lazarevic [0017].  This overlaps with the claimed range of 4.0 to 15.0 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 12, the second fibers in Lazarevic have at least one inflection point on an outer circumference of a cross section, which are the bends that are formed in the second fibers.  This is seen in the annotated version of Fig. 2a below:

    PNG
    media_image2.png
    992
    1182
    media_image2.png
    Greyscale


Regarding claim 14, the filtration system in Coppom comprises a pre-charger unit 107 (the “charging portion”) positioned upstream in a flow direction of air from the filter media 111 and configured to charge floating particles entering the filter system.  See Coppom Fig. 1, [0029].
Note that the limitation in claim 14—“a charging portion…configured to charge floating particles”—does not invoke 35 U.S.C. 112(f).  A person of ordinary skill in the art would have understood that a “charging portion” is sufficiently structural as the name for the structure that performs the function, similar to terms such as “filters,” “brakes,” etc.  See MPEP 2181(I)(A).
Regarding claim 16, Coppom’s air filtration system comprises a pair of electrodes 109, 113 (the “bias electrodes”) positioned with the filter media 111 therebetween.  See Coppom Fig. 1, [0031].  The electrodes 109, 113 are configured to apply an electric field to the filter media 111.  Id.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coppom et al., US 2005/0109204 A1 in view of Lazarevic et al., US 2011/0209619 A1, optionally in view of Walls et al., US 2011/0174158 A1.
Claim 10 requires for the filter of claim 9, the thickness of a cross section of the filter media ranges from 0.4 to 1.5 mm at a thinnest area of the filter media.
Lazarevic fails to disclose the thickness of the microfiber layer 2.  But the reference says that the cover layer 1 has a thickness ranging from 0.6 to 2.0 mm.  See Lazarevic [0021].  Also, Fig. 2a illustrates a scale drawing of the filter medium, because it shows a scanning electron microscope view of the filter medium.  Id. at [0041].  The Examiner measured the filter medium in Fig. 2a, and found the cover layer 1 occupying around 3/4 of the thickness of the filter medium with the microfiber layer 2 accounting for the remaining 1/4.  

    PNG
    media_image4.png
    757
    824
    media_image4.png
    Greyscale

With these proportions, the microfiber layer 2 has a thickness ranging from 0.2 to 0.66 mm, because the cover layer 1 has a thickness ranging from 0.6 to 2.0 mm.  The prior art range of 0.2 to 0.66 mm overlaps with the claimed range of 0.4 to 1.5 mm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  Additionally, the thickness of the microfiber layer 2 is close enough to the claimed range to establish a prima facie case of obviousness.  Id.  The thickness of the microfiber layer 2 is within the same order of magnitude as the thickness of the filter media described in claim 2.  Therefore, a person of ordinary skill in the art would expect the microfiber layer 2 to perform in substantially the same way as the filter media described in claim 10.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coppom et al., US 2005/0109204 A1 in view of Lazarevic et al., US 2011/0209619 A1 in further view of Bond et al., US 2005/0227564 A1.
Claim 13 requires for the device of claim 9, the resin fiber constituting the filter media is a polypropylene fiber having a cross-shaped cross section.
The second fibers in Lazarevic are manufactured from polypropylene.  See Lazarevic [0014].
Lazarevic differs from claim 13 because it fails to disclose the second fibers having a cross-shaped cross section. 
But in the analogous art of non-woven air filter materials, Bond discloses shaped fibers that are used to manufacture fibrous fabric materials.  See Bond [0008], [0078].  The fibers can have a variety of cross-sectional shapes, including the shape of a cross.  Id. at Fig. 3B.  The fibers can be manufactured from polypropylene.  Id. at [0026].  The fibers can also have a diameter ranging from 3 to 200 µm, and the fibrous materials that incorporate the fibers can have a basis weight ranging from 3 to 150 g/m2.  Id. at [0007], [0038].

    PNG
    media_image5.png
    373
    561
    media_image5.png
    Greyscale


The shaped fibers in Bond are beneficial because they can be incorporated into a fibrous fabric material, to increase its strength while reducing the cost of manufacture.  See Bond [0005], [0008].  It would have been obvious to incorporate the cross-shaped fibers of Bond with the microfiber layer 2 of Lazarevic to improve strength and reduce cost.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coppom et al., US 2005/0109204 A1 in view of Lazarevic et al., US 2011/0209619 A1, optionally in view of Noh et al., WO 2015/064956 A11.  
Regarding claim 15, the pre-charger 107 comprises an array of corona discharge points (the “high voltage electrode”) coupled to a high voltage power supply 115, configured to generate corona discharge.  See Coppom Fig. 1, [0029].  The corona discharge points are referenced to a ground.  Id.  A person of ordinary skill in the art would have understood that the ground is a counter electrode that is opposite in charge to the corona discharge points.  
Alternatively, it would have been obvious to use the electrifier 31 of Noh in place of the pre-charger 107 in Coppom.  Specifically, Noh discloses an electrifier 31  for electrifying airborne dust particles in a filtration system.  See Noh Fig. 4, [0052].  The electrifier 31 is positioned upstream of a filter element 43.  Id. at Fig. 4, [0056].  The electrifier 31 comprises discharging electrodes with a plus polarity using a high voltage power source.  Id. at [0053].  The discharging electrodes generate a corona discharge.  Id.  The discharging electrodes correspond to the “high voltage electrode.”  The electrifier 31 also comprises counter electrodes disposed at a uniform distance apart from the discharging electrodes.  Id.  The counter electrodes are ground electrodes, and therefore are negatively charged.  Id.
The electrifier 31 in Noh performs the same function as the pre-charger 107 in Coppom, because both devices use corona discharge to impart charge to particles moving in the airstream of an air filtration system.  Therefore, it would have been obvious to use the electrifier 31 in Noh as the pre-charger 107 in Coppom because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B).
Note that “high voltage” is not indefinite, even though “high” is a term of degree.  Rather, “high voltage” is used enough in the art that a person of ordinary skill in the art would understand the metes and bounds of the claim.  See MPEP 2173.05(b).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Coppom et al., US 2005/0109204 A1 in view of Lazarevic et al., US 2011/0209619 A1, optionally in view of Noh et al., WO 2015/064956 A12, and in further view of Taylor et al., US 2006/0203416 A1.
Claim 17 requires for the device of claim 15, the high voltage electrode comprises any one electrode among a wire-shaped electrode, a needle-shaped electrode, and a saw-tooth electrode.
Coppom and Noh fail to disclose the shape of the discharge electrodes used in the corona discharge electrifiers.
But Taylor teaches that emitter electrodes in a corona discharge device, can be wire-shaped, needle-shaped or saw-toothed.  See Taylor [0053].  It would have been obvious for the discharge electrodes in Coppom or Noh to be wire-shaped, needle-shaped or saw tooth, because these configurations are conventionally used to construct the discharge electrodes in a corona discharge device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Noh is published in Japanese.  Therefore, a United States publication of this reference, US 2016/0282000 A1, is cited as an English language equivalent.
        2 Noh is published in Japanese.  Therefore, a United States publication of this reference, US 2016/0282000 A1, is cited as an English language equivalent.